Citation Nr: 1728553	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-05 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs )(VA) Regional Office (RO) in Los Angeles, California.  

In June 2016, the Board determined new and material evidence had been submitted to reopen the issue of service connection for a psychiatric disability.  The Board remanded the issue of service connection for a psychiatric disability under a merits analysis, as well as the issue pertaining to left knee disability, to the RO for further development and adjudication.   In December 2016, the RO granted service connection for bipolar disorder.  Consequently, the only remaining matter on appeal is listed on the cover page of the instant decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's current old/chronic Osgood-Schlatter's disease cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

A left knee disability, classified as old/chronic Osgood-Schlatter's disease, was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Through statements, the Veteran contends that he experienced extreme left knee pain during service, which became worse when he hit his knee on such things as the ground, chairs, or walls.  He further asserts that the condition never healed and has been a constant problem since his discharge from service. 

Service treatment records contain a March 1961 x-ray that revealed the presence of fragmentation and non-union of the tibial tubercle.  This was the result of an Osgood-Schlatter's disease, which was in the process of healing.  Soft tissue swelling over the tibial tubercle was also noted.  Post-service x-rays, to include those dated most recently in June 2016 and as early as September 1997, continue to show the presence of old/chronic Osgood-Schlatter's disease.  VA outpatient treatment records contain continued complaints of knee pain.  See e.g. September 1997, January 1998, November 1998, May 1999.   An entry dated in May 2000 indicates the Veteran's examination was notable for knee crepitus.

The June 2016 VA examiner opined that Osgood-Schlatter's disease was not incurred in service because it pre-existed service since the Veteran was between the ages of 19 to 23 during service and medical literature stated it was a developmental disorder of a teenager that occurred in children 9 to 14 years of age.  

The Board finds that the probative value of the VA opinion diminishes in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

Osgood-Schlatter's was not noted upon his entry into service, notably the March 1960 enlistment examination.  Thus, he was presumed sound upon entry and the burden falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the Veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness, the Veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The burden of proving such by clear and unmistakable evidence cannot be met in the instant case since there is no objective medical evidence of record that the Veteran had Osgood-Schlatter's disease prior to service.  Moreover, by the examiner's own statements, medical literature also showed that Osgood-Schlatter's occurred in participants of sports and was also the result of an overuse injury caused by repetitive strain and chronic avulsion of the secondary ossification center of the tibial tubercle, which was not addressed by the examiner in relation to this Veteran.  Therefore, the evidence of record is insufficient to rebut the presumption of soundness and the opinion is rendered inadequate on this basis.  The examiner also indicated that it was "highly likely" that the Veteran had numerous falls and sustained blunt trauma to his knee as a result of alcohol abuse and not due to Osgood-Schlatter's; howevever, such episodes are also not documented in the objective medical record and are merely supposition on the part of the examiner.  
Again, rendering the opinion inadequate. 

In view of the totality of the evidence, including the Veteran's documented in-service Osgood-Schlatter's disease and the current findings of old/chronic Osgood-Schlatter's disease with no intercurrent causes, the diminished probative value of the VA examination report, and the competent and credible lay assertions of record, the Board finds that the Veteran's left knee disability cannot be reasonably disassociated from his military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for old/chronic Osgood-Schlatter's disease is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left knee disability, classified as old/chronic Osgood-Schlatter's disease, is granted.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


